SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X 9M10 Results Curitiba, Brazil, November 9, 2010 - Companhia Paranaense de Energia - COPEL (BM&FBOVESPA: CPLE3, CPLE5, CPLE6 / NYSE: ELP / LATIBEX: XCOP), a company that generates, transmits, distributes and sells power to the State of Paraná, announces its results for the first three quarters of 2010. All the figures in this report are in Brazilian Reais and were prepared in accordance with Brazilian GAAP. This report presents cumulative data from January through September 2010 (9M10) compared with the same period in the previous year. COPEL s consolidated balance sheet presents, in addition to the figures of its wholly owned subsidiaries (COPEL Geração e Transmissão, COPEL Distribuição and COPEL Telecomunicações), those of Compagas, Elejor, UEG Araucária, Centrais Eólicas do Paraná and Dominó Holdings, the latter jointly controlled with other shareholders. Net Operating Revenue (NOR): R$ 4,549 million. Operating Income: R$ 994 million. Net Income: R$ 676 million (R$ 2.47 per share). EBITDA (earnings before interest, taxes, depreciation and amortization): R$ 1,044 million. Return on Shareholder s Equity: 7.7%. Growth in power consumption billed by COPEL to captive customers: 6.8%. Fitch Ratings elevated COPEL s rating to AA+ (bra), with a stable outlook. The Company s shares and main indexes presented the following variations in the period: Ticker Price Var. % Index Points Var. % 09/30/2010 year 09/30/2010 year CPLE3 (common/ BM&FBovespa) R$ 33.90 (7.1) IBOVESPA 69,429 1.2 CPLE6 (preferred B/ BM&FBovespa) R$ 37.25 0.6 ELP (ADS/ Nyse) US$ 22,25 3.7 DOW JONES 10,788 3.4 XCOP (preferred B/ Latibex)  16.10 8.6 LATIBEX 3,499 0.7 1 9M10 Earnings Results SUMMARY 1. Income Statement 3 1.1 Operating Revenues 3 1.2 Deductions from Operating Revenues 5 1.3 Operating Costs and Expenses 6 1.4 EBITDA 7 1.5 Interest Income (Expenses) 7 1.6 Equity in Results of Investees 8 1.7 Net Income 8 2. Balance Sheet and Investment Program 8 2.1 Assets 8 2.2 Liabilities and Shareholders Equity 9 2.3 Investment Program 11 3. Shareholding Structure 11 4. Consolidated Financial Statements 12 4.1 Assets 12 4.2 Liabilities 13 4.3 Income Statement 14 4.4 Cash Flow 15 5. Financial Statements - Wholly Owned Subsidiaries 16 5.1 Assets 16 5.2 Liabilities 17 5.3 Income Statement 18 6. Energy Market 19 6.1 Captive Market 19 6.2 Grid Market (TUSD) 20 6.3 Energy Flow 20 7 Supplementary Information 22 7.1 Tariffs 22 7.2 Main Operational and Financial Indicators 23 7.3 Conference Call for the 3 rd Quarter of 2010 24 2 9M10 Earnings Results 1. Income Statement The contents of COPEL s financial statements are monitored by the Company s Board of Directors, through the activities of the Audit Committee. To ensure the accuracy of these statements, the Audit Committee directly receives any reports or concerns about them. With the enactment of Law no. 11,638/2007, which updated Brazilian corporate legislation to bring accounting practices adopted in Brazil closer to the International Financial Reporting Standards (IFRS), new technical accounting rules and pronouncements have been published by the Accounting Pronouncements Committee (CPC) in compliance with the IFRS. COPEL, pursuant to CVM Ruling no. 603/2009, has chosen to present its quarterly information reports during 2010 in accordance with the accounting practices in effect until December 31, 2009 and to adjust the 2009 data according to these practices, for purposes of comparison, at least until the 2010 financial statements are presented. 1.1 Operating Revenues Till September 2010, operating revenues reached R$ 7,217.4 million, an amount 12.0% greater than the R$ 6,442.7 million recorded in the same period in 2009. The most important variations were: (i) the 11.7% increase in revenues from electricity sales to final customers , which reflects only actual sales revenues, not including revenues from the use of the distribution system (TUSD), due basically to: (i) the 6.8% increase in the captive market consumption, particularly to residential, industrial, and commercial customers, with 5.4%, 8.3%, and 8.0% increases, respectively; (ii) the extinction of the tariff discount policy for consumers that used to pay their bills on time; (iii) the average rate increase of 2.46% passed on as of June 24, 2010, in accordance with ANEEL Resolution 1,015 of June 22, 2010; and (iv) the increased VAT (ICMS) tax rate applied as of April 1, 2009; 3 9M10 Earnings Results (ii) the 8.6% increase in revenues from electricity sales to distributors , due to: (i) increased prices under power purchase agreements in the regulated market (CCEAR) and bilateral contracts; (ii) higher revenue from short-term electricity market (CCEE); and (iii) an increase in energy sales from bilateral agreements; (iii) the use of the main transmission grid item comprises revenues from the use of the distribution system (TUSD), from the use of the basic transmission network, and from the use of the connection network, has recorded a 14.1% increase, mostly on account of: (i) increased power sales; (ii) the discontinuation of the tariff discount policy; (iii) the tariff adjustment on June 24, 2010; and (iv) the increased VAT (ICMS) tax rate. As a result of the second review of the transmission assets tariff, which determined that a reduction of 22.88% be applied on the New Facilities of the Basic Network (RBNI), COPEL s revenue declined by R$ 40.1 million in the second quarter of 2010, due to the difference in collection from July 1, 2009 to June 30, 2010; (iv) the 24.3% increase in telecommunications revenues due to service to new customers and added services to existing ones; (v) the 16.1% increase in distribution of piped gas (supplied by Compagas), basically due to the effects of the economic recovery and the resulting higher sales of gas, particularly to the industrial segment; and (vi) the 14.2% reduction in "other operating revenues", mostly due to lower revenue from leasing of the Araucária thermal power plant resulting from a lower level of plant utilization from January to June of 2010 in comparison with the same period last year. Since July 2010 the plant is being full dispached, with a positive impact in revenues in this last quarter. 4 9M10 Earnings Results R$'000 Gross Income Statement 3Q10 2Q10 3Q09 Var.% 9M10 9M09 Var.% (1/3) (4/5) Operating revenues Electricity sales to final customers Residential 282,877 291,951 278,940 1.4 873,860 780,428 12.0 Industrial 316,414 301,319 298,029 6.2 898,425 807,888 11.2 Commercial 187,742 183,439 171,556 9.4 569,811 503,973 13.1 Rural 34,374 34,841 31,660 8.6 111,017 99,380 11.7 Other segments 63,332 64,800 60,602 4.5 190,382 175,049 8.8 Electricity sales to distributors CCEAR (Auction) 283,624 274,968 272,950 3.9 841,759 803,202 4.8 Bilateral contracts 54,944 55,956 51,843 6.0 164,728 145,215 13.4 Electric Energy Trading Chamber - CCEE 7,043 33,670 25,505 (72.4) 84,204 55,605 51.4 Use of main transmission grid Residential 370,613 296,755 284,234 30.4 972,060 845,221 15.0 Industrial 358,680 271,044 266,127 34.8 882,250 758,315 16.3 Commercial 248,728 188,004 181,034 37.4 640,166 550,135 16.4 Rural 45,070 35,438 32,254 39.7 123,054 107,982 14.0 Other segments 83,304 65,436 61,149 36.2 211,530 187,064 13.1 Free customers 50,532 41,665 39,433 28.1 129,889 104,793 23.9 Basic Network and connection grid 44,793 8,529 48,362 (7.4) 102,050 129,526 (21.2) Telecommunications revenues Distribution of piped gas Other operating revenues Leases and rents 33,815 18,182 18,002 87.8 68,557 81,458 (15.8) Revenues from services 8,104 7,226 7,671 5.6 25,166 28,037 (10.2) Charged services 1,762 2,040 2,465 (28.5) 5,755 7,187 (19.9) Other revenues 174 1,102 186 (6.5) 1,329 787 68.9 1.2 Deductions from Operating Revenues Deductions from operating revenues increased 15.4% from January to September of 2010 compared with same period in the previous year, mainly due to the following variations: (i) the increase in the VAT (ICMS) tax rates from 27% to 29% levied on power sales, pursuant to Law no. 16,016/2008, effective April 1, 2009; (ii) the increase in the Fuel Consumption Account (CCC) and Energy Development Account disbursements, pursuant to ANEEL and (iii) growth in taxable revenue. The following table shows the legal deductions from COPEL s operating revenues: R$'000 Deductions from Operating 3Q10 2Q10 3Q09 Var.% 9M10 9M09 Var.% Revenues (1 / 3) (4 /5) VAT (ICMS) 545,601 486,274 467,300 16.8 1,519,641 1,314,865 15.6 Cofins 196,448 177,862 172,096 14.2 553,727 499,410 10.9 Pis/Pasep 42,647 38,614 37,435 13.9 120,211 108,494 10.8 ISSQN 508 451 444 14.4 1,410 1,347 4.7 CDE 59,071 56,191 56,580 4.4 172,844 147,185 17.4 CCC 97,513 43,112 39,301 148.1 182,337 139,187 31.0 RGR 16,210 26,564 19,596 (17.3) 62,235 58,964 5.5 R&D and EEP 15,877 14,510 14,221 11.6 45,526 41,300 10.2 Other 3,644 3,182 72 - 9,994 215 - TOTAL 5 9M10 Earnings Results 1.3 Operating Costs and Expenses In the first nine months of 2010, operating costs and expenses reached R$ 3,808.9 million, a 24.6% increase compared to the R$ 3,056.1 million recorded in the first nine months of 2009. The main variations were: (i) a 39.9% increase in electricity purchased for resale on account of the higher costs of energy from auctions (CCEAR), from the Itaipu and Proinfa power plants. The accrual of R$ 149.7million in Portion A amounts also contributed to the increase in this item. The opening of electricity purchased for resale is as it follows: R$'000 Electricity purchased 3Q10 2Q10 3Q09 Var. % 9M10 9M09 Var. % for resale (1 / 3) (4 /5) Itaipu 131,173 144,683 137,179 (4.4) 428,530 335,106 27.9 CCEAR (Auction) 357,772 315,258 310,576 15.2 990,108 864,586 14.5 CCEE 27,316 28,184 1,966 - 67,565 74,187 (8.9) Itiquira 29,505 29,004 29,430 0.3 87,733 86,192 1.8 Dona Francisca 15,136 14,972 15,220 (0.6) 44,922 45,169 (0.5) Proinfa 28,624 24,403 23,107 23.9 83,649 49,510 69.0 CVA (6,293) 73,427 (16,885) (62.7) 149,690 (89,470) - (-) Pis/Pasep and Cofins (53,955) (48,192) (50,967) 5.9 (154,271) (151,472) 1.8 TOTAL (ii) an 11.5% increase in charges for the use of the main transmission grid, mainly due to (i) the effects of CVA and (ii) the start-up of new assets, partially offset by lower System Service Charges (ESS), as defined by ANEEL. System Service Charges are collected to cover the costs of such system services as those resulting from the dispatched generation regardless of priority, among others; (iii) in the first nine months of 2010, personnel and management expenses amounted to R$ 551.8 million, 3.7% higher than in the same period in 2009. This increase was basically due to the 6.0% wage increase applied as of October 2009, partially offset by the results of the Voluntary Resignation Program. If we compared the 3 rd quarter 2010 with the 3 rd quarter 2009, the personnel costs drop 0.9%, due to the Voluntary Resignation Program effects. (iv) the balance of pension and healthcare plans item reflects the accrual of liabilities pursuant to the 2010 actuarial report on the Healthcare Plan, calculated according to the criteria set by CVM Ruling no. 371/2000, such as the monthly installments of each plan have also been recorded; 6 9M10 Earnings Results (v) the balance under "materials and supplies increased 30.0%, chiefly due to higher purchases of materials for the power system; (vi) natural gas and supplies for the gas business reflects the amounts of natural gas acquired by Compagas to supply third-parties; (vii) the 12.5% increase in third-party services was due mostly to higher expenses with power grid maintenance, civil maintenance and data processing and transmission; (viii) the balance in the provisions and reversal line was chiefly a result of the constitution of provisions for labor claims (R$ 49.4 million), tax contingencies (R$ 19.8 million) and for doubtful accounts (R$ 20.7 million); and (ix) the 18.0% variation in other operating expenses was due mostly to higher payments of financial compensation for use of water resources, due to higher hydroelectric power output during the period and the reduced volume of indemnification. R$ '000 Operating Costs and Expenses 3Q10 2Q10 3Q09 Var.% 9M10 9M09 Var.% (1/3) (4/5) Electricity purchase for resale 529,278 581,739 449,626 17.7 1,697,926 1,213,808 39.9 Charges for the use of main transmission grid 140,696 164,307 174,289 (19.3) 489,569 438,953 11.5 Personnel and management 177,992 198,422 179,693 (0.9) 551,834 531,954 3.7 Pension and healthcare plans 26,692 25,625 (5,108) - 78,371 (16,935) - Material and supplies 23,983 21,269 15,333 56.4 61,483 47,291 30.0 Raw material and supplies for electricity generation 8,297 5,323 4,617 79.7 19,179 18,029 6.4 Natural gas and supplies for the gas business 35,111 35,155 32,869 6.8 104,417 101,954 2.4 Third-party services 90,262 81,078 74,405 21.3 244,662 217,411 12.5 Depreciation and amortization 102,304 101,781 96,301 6.2 303,782 292,980 3.7 Provisions and reversals 35,056 33,493 14,641 139.4 86,312 65,364 32.0 Other operating expenses 53,972 60,280 51,642 4.5 171,371 145,253 18.0 TOTAL 1.4 EBITDA In the first nine months of 2010, earnings before interest, taxes depreciation and amortization (EBITDA) totaled R$ 1,044.3 million, 23.7% lower than the R$ 1,368.7 million reported in the same period last year. 1.5 Interest Income (Expenses) Financial income increased 38.9% to reach R$ 371.7 million, due mostly to the monetary variation on the CRC balance, which is restated according to the General Price Index Internal Availability (IGP-DI) inflation index, which registered variation of 8.0% from January to September 2010. 7 9M10 Earnings Results Financial expenses in the period reached R$ 183.8 million, a figure 15.3% higher than the one recorded in the first nine months of 2009, mostly due to higher monetary and foreign exchange variations and interest on taxes paid in installments, partially offset by the reduction in debt charges due to the settlement of a debenture installment. 1.6 Equity in Results of Investees Equity in investees and subsidiaries reflects gains and losses in connection with the investments in COPEL's investees and subsidiaries. From January to September of 2010, this item mainly comprised R$ 31.8 million from Dona Francisca Energética, R$ 22.0 million from Sanepar, R$ 7.6 million from Foz do Chopim Energética and R$ 3.6 million from Sercomtel Telecom. 1.7 Net Income COPEL recorded net income of R$ 675.9 million (corresponding to R$ 2.47 per share) in the first three quarters of 2010, 20.1% lower than in the same period in 2009. In the third quarter alone, net income was R$ 316.2 million, up 11.2% on the R$ 284.4 million in the same period last year. 2. Balance Sheet and Investment Program 2.1 Assets On September 30, 2010, COPEL s total assets amounted to R$ 14,658.9 million, up 6.5% year over year. CRC Transferred to the State of Paraná Through the fourth addendum signed on January 21, 2005, the Company renegotiated the CRC balance on December 31, 2004 with the State of Paraná at R$ 1,197 million, in 244 monthly installments recalculated by the price amortization system, updated by the IGP-DI inflation index plus annual interest of 6.65%. The first installment was due on January 30, 2005, with subsequent and consecutive maturities. The current CRC balance is R$ 1,314.6 million. The State of Paraná has been paying the renegotiated installments pursuant to the fourth addendum. The amortizations are backed by dividend proceeds. 8 2.2 Liabilities and Shareholders Equity COPEL s consolidated debt (including debentures) at the end of September 2010 was R$ 1,844.5 million, representing a debt/equity ratio of 19.6%. The shareholders equity of COPEL on September 30, 2010, was R$ 9,420.9 million, 7.9% higher than on September 30, 2009, and equivalent to R$ 34.43 per share (book value). Debt Profile The breakdown of the balance of loans, financing and debentures is shown in the table below: R$'000 Short-term Long-term Total IBD 9,208 - 9,208 Foreign National Treasury 6,091 54,666 60,757 Currency Eletrobras 5 18 23 Total Eletrobras - COPEL 44,443 251,429 295,872 BNDES - Compagas 6,336 1,627 7,963 Domestic Debentures - COPEL 605,020 - 605,020 Currency BNDES/Banco do Brasil S/A - Mauá 2,750 169,882 172,632 Banco do Brasil S/A and other 5,238 687,756 692,994 Total TOTAL The loan, financing and debentures maturities are presented below: Loans and Financing Domestic Currency 52,415 56,229 174,422 503,870 172,391 Foreign Currency 13,950 3,545 2,274 1,140 - Debentures - TOTAL 9 9M10 Earnings Results COPEL s consolidated net debt (loans, financing and debentures less cash) declined significantly in the past years, as shown in the following chart: Contingencies and Provisions for Disputes The Company is involved in a series of lawsuits in different courts and instances. The Company s management, based on its legal advisors opinion, maintains provisions for contingencies for those cases assessed as probable losses. The balance of provisions for contingencies, net of related judicial deposits, is as follows: R$ '000 Consolidated Sep/10 Jun/10 Sep/09 Var.% (1/3) Labor Regulatory Civil Suppliers 50,836 51,492 53,538 (5.0) Civil and administrative claims 35,991 37,784 42,530 (15.4) Easements 10,003 9,862 15,229 (34.3) Condemnations and property 132,511 131,934 123,762 7.1 Customers 4,157 4,265 4,252 (2.2) Environmental claims 40 10 11 263.6 Tax Cofins tax - - 183,610 - Other tax 66,346 60,007 51,196 29.6 TOTAL The amounts provisioned for Cofins were reversed due to the adhesion to Refis Program. 10 9M10 Earnings Results 2.3 Investment Program COPEL s CAPEX from January through September 2010 and approved by the Board of Directors in 2010 are shown below: R$ million Carried out Scheduled 9M10 Generation and Transmission 60.4 176.4 Consórcio Energético Cruzeiro do Sul (UHE Mauá) 138.0 323.3 Distribution 451.3 761.8 Telecommunications 51.0 81.4 TOTAL Compagas, Elejor and UEG Araucária, whose financial statements have been consolidated into COPEL s, invested R$ 22.0 million, R$ 4.5 million and R$ 11.4 million, respectively, during the first nine months of 2010. 3. Shareholding Structure On September 30, 2010, paid-in capital totaled R$ 6,910 million, composed of the following shares (with no par value) and shareholders: Thousand shares Shareholders Common % Preferred "A" % Preferred "B" % TOTAL % State of Paraná - - 14 - BNDESPAR - - Eletrobras - Free Floating BM&FBOVESPA 19,487 13.4 130 33.0 60,715 47.3 80,331 29.3 NYSE 3 132 0.1 - - 39,981 31.2 40,114 14.7 LATIBEX - 202 0.2 202 0.1 Other 37 - TOTAL 11 9M10 Earnings Results 4. Consolidated Financial Statements 4.1 Assets R$'000 ASSETS Sep/10 Jun/10 Sep/09 Var.% Var.% (1/2) (1/3) CURRENT Cash and cash equivalents 1,867,236 1,476,519 1,713,933 26.5 8.9 Customers and distributors, net 1,135,078 1,074,102 1,040,085 5.7 9.1 Telecommunications services, net 14,240 16,856 11,486 (15.5) 24.0 Piped gas 21,481 22,091 17,764 (2.8) 20.9 Dividends receivable 3,728 3,712 3,560 0.4 4.7 Services in progress 107,989 95,718 87,226 12.8 23.8 CRC transferred to the State of Paraná 55,163 52,595 48,961 4.9 12.7 Income Tax and Social Contribution paid in advance 182,853 198,233 235,281 (7.8) (22.3) Other taxes paid in advance 32,577 33,426 35,114 - (7.2) Deferred income tax and social contribution 77,802 85,453 38,614 (9.0) 101.5 Deferred regulatory assets - CVA 142,623 182,372 213,825 (21.8) (33.3) Other regulatory assets 3,640 - 26,288 - (86.2) Bonds and Securities 10,921 5,490 94,126 98.9 (88.4) Collaterals and escrow accounts 118,848 116,109 127,518 2.4 (6.8) Inventories 95,279 97,933 88,763 (2.7) 7.3 Other receivables 67,413 55,558 60,458 21.3 11.5 NONCURRENT Long-Term Assets Customers and distributors, net 48,886 50,387 59,135 (3.0) (17.3) Telecommunications services - - 1,011 - - CRC transferred to the State of Paraná 1,259,477 1,243,643 1,218,725 1.3 3.3 Taxes paid in advance 84,112 86,872 81,454 (3.2) 3.3 Taxes and social contributions paid in advance 398,768 389,739 395,308 2.3 0.9 Deferred regulatory assets - CVA 17,532 26,110 103,558 (32.9) (83.1) Bonds and Securities 104,452 41,858 30,393 149.5 243.7 Collaterals and escrow accounts 27,216 28,940 24,662 (6.0) 10.4 Judicial Deposits 290,638 285,792 82,799 1.7 251.0 Other receivables 18,161 19,544 17,102 (7.1) 6.2 Investments Property, plant and equipment Intangible assets TOTAL 12 9M10 Earnings Results 4.2 Liabilities R$'000 Liabilities Sep/10 Jun/10 Sep/09 Var.% Var.% (1/2) (1/3) CURRENT Loans, financing and debentures 679,091 107,145 113,415 - - Suppliers 559,393 545,305 514,448 2.6 8.7 Taxes and social contribution 139,471 122,569 86,383 13.8 61.5 Other taxes 250,821 241,304 316,161 3.9 (20.7) Deferred income tax and social contribution 48,648 62,006 81,738 (21.5) (40.5) Dividends payable 1,646 7,665 158,989 (78.5) (99.0) Accrued payroll costs 179,429 154,718 184,406 16.0 (2.7) Post-employment benefits 23,387 23,807 20,764 (1.8) 12.6 Deferred regulatory liabilities - CVA 107,943 121,745 7,776 (11.3) 1,288.2 Other regulatory liabilities 31,372 41,402 12,439 (24.2) 152.2 Regulatory charges 58,346 49,978 44,340 16.7 31.6 Research and development and energy efficiency 113,157 114,633 96,926 (1.3) 16.7 Other payables 120,833 114,320 121,625 5.7 (0.7) NON-CURRENT Loans, financing and debentures 1,165,378 1,429,980 1,584,420 (18.5) (26.4) Reserve for contingencies 496,201 491,171 635,320 1.0 (21.9) Suppliers 152,990 160,477 196,002 (4.7) (21.9) Taxes and social contribution 138,733 136,547 634 1.6 - Deferred income tax and social contribution 14,041 17,127 44,046 (18.0) (68.1) Post-employment benefits 360,556 357,370 345,058 0.9 4.5 Deferred regulatory liabilities - CVA 49,903 59,784 23,329 (16.5) 113.9 Other regulatory liabilities 1,925 - 20 - - Research and development and energy efficiency 132,159 114,343 106,730 15.6 23.8 Deferred revenues 74,994 74,994 74,994 0.0 0.0 Other accounts payable 3,056 3,043 5,513 0.4 (44.6) NONCONTROLLING INTERESTS SHAREHOLDERS' EQUITY Stock capital 6,910,000 6,910,000 4,460,000 - 54.9 Capital reserves - - 838,340 - (100.0) Legal reserves 428,912 428,912 377,590 - 13.6 Profit reserves 1,491,149 1,491,149 2,377,157 - (37.3) Retained earnings 590,877 359,654 678,433 64.3 (12.9) TOTAL 13 9M10 Earnings Results 4.3 Income Statement R$'000 INCOME STATEMENT 3Q10 2Q10 3Q09 Var.% 9M10 9M09 Var.% (1/3) (4/5) Operating revenues * Deductions from operating revenues Net operating revenues Operating costs and expenses Electricity purchased for resale (529,278) (581,739) (449,626) 17.7 (1,697,926) (1,213,808) 39.9 Use of main transmission grid (140,696) (164,307) (174,289) (19.3) (489,569) (438,953) 11.5 Personnel and management (177,992) (198,422) (179,693) (0.9) (551,834) (531,954) 3.7 Pension and healthcare plans (26,692) (25,625) 5,108 - (78,371) 16,935 - Material and supplies (23,984) (21,269) (15,333) 56.4 (61,483) (47,291) 30.0 Raw material and supplies for electricity generation (8,297) (5,323) (4,617) 79.7 (19,179) (18,029) 6.4 Natural gas and supplies for the gas business (35,111) (35,155) (32,869) 6.8 (104,417) (101,954) 2.4 Third-party services (90,262) (81,078) (74,405) 21.3 (244,662) (217,411) 12.5 Depreciation and amortization (102,304) (101,781) (96,301) 6.2 (303,782) (292,980) 3.7 Provisions and reversals (35,056) (33,493) (14,641) 139.4 (86,312) (65,364) 32.0 Other operating expenses (53,971) (60,280) (51,642) 4.5 (171,371) (145,253) 18.0 Result of operations Interest Income (expenses) Interest income 131,458 120,289 79,270 65.8 371,711 267,586 38.9 Interest expenses (83,417) (46,942) (65,334) 27.7 (183,840) (159,489) 15.3 Equity in results of investees Operating income (expenses) Income tax and social contribution Net income (loss) before noncontrolling interest Noncontrolling interest Net income (loss) Earning per share EBITDA * See operating revenue breakdown on page 4 14 9M10 Earnings Results 4.4 Cash Flow R$'000 Consolidated Cash Flow 9M10 9M09 Cash flow from operating activities Net income for the period Adjustments to reconcile net income to cash provided by operating activities: Provision (reversal) for doubtful accounts 20,716 11,915 Depreciation 298,667 287,591 Amortization of intangible assets 5,115 5,389 Unrealized monetary and exchange variations, net (29,870) 52,522 Equity in the results of investees (65,529) (27,245) Deferred Income Tax and Social Contribution (139,479) 54,646 Variations in the regulatory assets and liabilities - CVA 272,310 (137,707) Variations in other regulatory assets and liabilities, net 38,719 (4,412) Reserve for contingencies 65,596 53,449 Provisions (reversals) for post-employment benefits 20,868 (71,991) Provision for research and development and energy efficiency 26,989 19,289 Loss on disposal of investments 6 - Loss on disposal of property, plant, and equipment, net 17,606 14,552 Loss on disposal of intangible assets, net 39 431 Noncontrolling interests 28,198 18,607 Reduction (increase) of assets Increase (reduction) of liabilities Net cash generated by operating activities Cash flow from investing activities Bonds and securities 7,378 (23,788) Collaterals and escrow deposits 501 3,261 Additions in other investments (150) (151) Additions to property, plant, and equipment: (668,802) (655,824) Additions to intangible assets (69,860) (18,391) Customer contributions 45,446 47,076 Disposal of property, plant, and equipment 548 2,516 Net cash used by investing activities Cash flow from financing activities Payment of capital in affiliates by noncontrolling shareholders 54,000 - Loans and financing obtained 430,059 141,811 Amortization of principal amounts of loans and financing (35,201) (43,015) Amortization of principal amounts of debentures (177,908) (153,339) Dividends and interest on capital paid (175,437) (267,814) Net cash used by financing activities Increase (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the period 1,696,152 1,813,576 Cash and cash equivalents at the end of the period 1,867,236 1,713,933 Variation in cash and cash equivalents 15 9M10 Earnings Results 5. Financial Statements - Wholly Owned Subsidiaries 5.1 Assets R$'000 Assets GET DIS TEL CURRENT Cash and cash equivalents 1,008,338 534,538 24,356 Customers and distributors, net 206,774 945,720 - Telecommunications services, net - - 20,145 Dividends receivable 4,480 - - Services in progress 21,827 85,503 - CRC transferred to the State of Paraná - 55,163 - Taxes and social contribution - 54,085 - Other taxes paid in advance 4,149 25,426 2,359 Deferred income tax and social contribution 15,779 57,831 1,286 Deferred regulatory assets - CVA - 142,623 - Other regulatory assets - 3,640 - Bonds and Securities 501 10,390 - Collateral and escrow accounts 75,020 19,617 - Inventories 7,708 75,756 10,549 Other 14,419 40,047 1,596 NONCURRENT Long-Term Assets Customers and distributors, net - 48,886 - CRC transferred to the State of Paraná - 1,259,477 - Taxes paid in advance 8,675 69,181 6,256 Income Tax and Social Contribution paid in advance 75,232 250,463 5,791 Deferred regulatory assets - CVA - 17,532 - Bonds and Securities 104,452 - - Collateral and escrow accounts - 27,216 - Judicial deposits 10,172 81,768 - Other 1,878 3,324 - Investments - Property, plant and equipment Intangible assets TOTAL GET: COPEL Geração e Transmissão, DIS: COPEL Distribuição, TEL: COPEL Telecomunicações 16 9M10 Earnings Results 5.2 Liabilities R$'000 Liabilities GET DIS TEL CURRENT Loans and financing 45,391 18,747 - Suppliers 114,203 442,429 11,542 Taxes and social contribution 112,141 - 288 Other taxes 4,696 196,362 3,879 Income Tax and Social Contribution paid in advance - 48,648 - Dividends payable 515,121 206,481 6,671 Accrued payroll costs 41,051 124,951 10,418 Post-emplyment benefits 6,209 16,120 999 Deferred regulatory liabilities - CVA - 107,943 - Other regulatory charges 30,068 1,304 - Customer charges due 3,746 54,600 - Research and development and electric efficiency 9,352 100,225 - Other accounts payable 31,256 47,080 96 NON-CURRENT Loans and financing 327,386 506,765 - Reserve for litigation 204,339 251,571 897 Intercompany receivables - 701,077 - Suppliers 170,107 - - Taxes - 50,850 - Income Tax and Social Contribution paid in advance - 6,431 - Post-employment benefits 98,127 246,623 14,800 Account for compensation of "Portion A" - 49,903 - Other regulatory charges - 1,925 - Research and development and electric efficiency 26,905 105,254 - Other accounts payable 2,699 - - SHAREHOLDERS' EQUITY Stock capital 3,505,994 2,624,841 194,755 Legal reserve 155,706 82,274 1,886 Profit reserves - 468,552 22,815 Retained earnings (losses) 351,071 108,666 19,093 TOTAL GET: COPEL Geração e Transmissão, DIS: COPEL Distribuição, TEL: COPEL Telecomunicações 17 9M10 Earnings Results 5.3 Income Statement R$'000 Income Statement GET DIS TEL 3Q10 9M10 3Q10 9M10 3Q10 9M10 Operating revenues Electricity sales to final customers 48,404 127,960 837,692 2,519,019 - - Electricity sales to distributors 346,048 1,089,938 17,380 49,434 - - Use of main transmission grid 60,183 153,888 1,160,966 2,969,404 - - Telecommunications revenues - 44,333 126,419 Other operating revenues 6,691 24,414 12,402 48,700 - - Deductions from operating revenues Net operating revenues Operating costs and expenses Electricity purchase for resale (14,193) (42,206) (580,597) (1,847,923) - - Use of main transmission grid (45,104) (139,644) (109,609) (396,459) - - Personel and management (43,369) (131,802) (120,265) (376,486) (9,709) (28,558) Pension and healthcare plans (6,380) (18,693) (18,698) (55,059) (1,261) (3,648) Material (6,597) (13,582) (16,807) (46,384) (400) (1,035) Raw material and supplies for electricity generation (7,505) (17,512) - Third-party services (22,023) (51,891) (71,835) (203,042) (4,174) (11,949) Depreciation and amortization (33,338) (99,934) (45,389) (134,040) (8,272) (24,604) Provisions (reversal) for contigencies (5,181) 11,125 (29,759) (82,892) (42) 883 Other costs and expenses (26,617) (88,226) (10,813) (39,837) (906) (2,374) Result of operations Interest Income (expenses) 21,458 36,413 34,217 149,949 1,182 3,180 Equity in results of investees 7,912 (708) - Operating Income (expenses) Provision for tax and social contribution (33,250) (186,802) (80,058) (189,389) (2,256) (10,110) Tax and social contribution (857) 6,998 19,773 130,498 280 465 Net Income (Loss) Ebitda GET: COPEL Geração e Transmissão, DIS: COPEL Distribuição, TEL: COPEL Telecomunicações 18 9M10 Earnings Results 6. Energy Market 6.1 Captive Market The captive market consumed 15,981 GWh, up by 6.8% from January to September The residential segment consumed 4,446 GWh, up 5.4% due to increase of 3.5% in the number of customers, the maintenance of the formal job market, the increase in the bulk of wages and access to credit. This segment represented 27.8% of COPEL s captive market. By the end of the period, COPEL supplied power to 2,933,515 residential customers. The industrial segment consumed 5,320 GWh, 8.3% up, thanks to the economy recovery and increase in the state s exports. This segment represented 33.3% of COPEL s captive market. In September 2010, COPEL supplied power to 66,820 captive industrial customers. The commercial segment consumed 3,346 GWh, an increase of 8.0%, also due to the increase in the formal jobs and in the bulk of wages. The commercial segment represented 20.9% of COPEL's captive market. In September 2010, COPEL supplied power to 306,938 commercial customers. The rural segment consumed 1,336 GWh up 6.2%, due to the increase of 4.3% in the number of customers and the economy recovery. This segment represented 8.4% of COPEL s captive market. In September 2010, COPEL supplied power to 362,453 rural customers. Other segments (public agencies, public lighting, public services and own consumption) consumed 1,533 GWh, 3.7% up in the period. These segments represented 9.6% of COPEL s captive market. At the end of the quarter, COPEL supplied power to 49,213 customers in these segments. The following table shows the captive market for each consumption segment: GWh Segment 3Q10 3Q09 Var.% 9M10 9M09 Var.% (1) (2) (1/2) (3) (4) (3/4) Residential 1,482 1,417 4.6 4,446 4,220 5.4 Industrial 1,823 1,742 4.6 5,320 4,915 8.3 Commercial 1,091 987 10.5 3,346 3,097 8.0 Rural 414 381 8.7 1,336 1,259 6.2 Other 510 488 4.5 1,533 1,479 3.7 Captive Segment Total 19 9M10 Earnings Results 6.2 Grid Market (TUSD) COPEL Distribuição s grid market, comprising the captive market, concessionaries and licensees (other utilities within the State of Paraná) and all free customers within the Company s concession area, grew 7.0%, as the following table: GWh 3Q10 3Q09 Var.% 9M10 9M09 Var. % (1) (2) (1/2) (3) (4) (3/4) Captive Market 5,320 5,015 6.1 15,981 14,970 6.8 Concessionaires 147 134 9.7 426 390 9.3 Free Customers 820 753 8.9 2,382 2,200 8.3 Grid Market * Total free customers supplied by COPEL GET and other suppliers within COPEL DIS concession area. 6.3 Energy Flow COPEL Consolidated GWh 9M10 9M09 Var.% Own Generation Purchased energy Itaipu 3,969 4,023 (1.3) Auction CCEAR 12,405 11,540 7.5 Itiquira 679 679 - Dona Francisca 483 483 - CCEE (MCP) 393 242 61.8 MRE - 3,423 0.0 Other 1,305 1,237 5.5 Total Available Power Captive Market Concessionaires Free Customers Bilateral Agreements Auction CCEAR CCEE (MCP) 90 (80) MRE 198 Losses and differences Basic network losses 933 735 26.8 Distribution losses 1,671 1,620 3.2 CG contract allocation 194 98 97.7 Amounts subject to changes after settlement by CCEE CCEAR: Energy Purchase Agreements in the Regulated Market MRE: Energy Reallocation Mechanism CCEE (MCP): Electric Power Trade Chamber (Short-term market) CG: Center of gravity of the Submarket (difference between billed and energy received from CG) 20 9M10 Earnings Results COPEL Geração e Transmissão GWh 9M10 9M09 Var. % Own Generation 19,283 11,400 69.1 CCEE (MCP) 50 24 104.9 MRE - 3,423 - Dona Francisca 483 483 - Total Available Power Bilateral Agreements 1,189 778 52.8 CCEAR COPEL Distribuição 917 852 7.5 CCEAR Other 9,862 9,930 (0.7) Adjustment auction (COPEL Distribuição) - 236 - Free Customers 773 803 (3.8) CCEE (MCP) 88 260 (66.1) MRE 6,481 2,174 198.1 Losses and differences 506 297 70.9 COPEL Distribuição GWh 9M10 9M09 Var. % Itaipu 3,969 4,023 (1.3) CCEAR COPEL Geração e Transmissão 917 852 7.5 CCEAR Other 11,488 10,451 9.9 Adjustment auction COPEL Geração e Transmissão - 236 - CCEE (MCP) 343 218 57.0 Itiquira 679 679 - Other 1,304 1,238 5.3 Available Power Captive market Wholesale CCEE (MCP) 2 - Losses and differences Basic network losses 426 439 (3.0) Distribution losses 1,671 1,620 3.2 CG contract allocation 194 98 97.7 21 9M10 Earnings Results 7 Supplementary Information 7.1 Tariffs Average Energy Purchased Tariffs R$/MWh Tariff Sep/10 Jun/10 Sep/09 Var. % Var. % (1 / 2) (1 / 3) Itaipu* 91.20 96.89 92.33 (5.9) (1.2) Auction CCEAR 2005 2012 74.49 71.74 70.82 3.8 5.2 Auction CCEAR 2006 2013 87.12 84.20 82.88 3.5 5.1 Auction CCEAR 2007 2014 96.42 95.96 91.99 0.5 4.8 Auction CCEAR 2007 2014 (A-1) 124.59 119.87 118.41 3.9 5.2 Auction CCEAR 2008 2015 104.78 101.29 99.73 3.4 5.1 Auction CCEAR 2008 H30 131.21 126.20 124.66 4.0 5.3 Auction CCEAR 2008 T15** 162.27 156.10 148.38 4.0 9.4 Auction CCEAR 2009 2016 117.22 113.10 112.08 3.6 4.6 Auction CCEAR 2009 H30 140.22 134.89 133.26 4.0 5.2 Auction CCEAR 2009 T15** 158.59 152.56 145.01 4.0 9.4 Auction CCEAR 2010 H30 137.33 124.11 - 10.7 - Auction CCEAR 2010 T15** 149.45 149.45 - - - * Furnas transport charge not included **Average auction price restated according to the IPCA inflation index. The price comprises in fact three components: a fixed component, a variable component, and expenses at the Electric Energy Trading Chamber (CCEE). The cost of the latter two components is dependent upon the dispatch of facilities according to the schedule set by the National System Operator (ONS). Average Energy Retail Tariffs R$/MWh Tariff Sep/10 Jun/10 Sep/09 Var. % Var. % (1 / 2) (1 / 3) Residential 294.14 270.17 270.82 8.9 8.6 Industrial* 217.29 189.86 191.11 14.4 13.7 Commercial 261.46 233.90 234.13 11.8 11.7 Rural 173.65 156.67 156.80 10.8 10.7 Other 204.04 179.92 177.42 13.4 15.0 Retail distribution average rate Without ICMS * Free customers not included Average Energy Supply Tariffs R$/MWh Tariff Sep/10 Jun/10 Sep/09 Var. % Var. % (1 / 2) (1/ 3) Auction CCEAR 2005 - 2012 73.92 72.18 70.51 2.4 4.8 Auction CCEAR 2006 - 2013 86.73 85.25 82.71 1.7 4.9 Auction CCEAR 2007 - 2014 96.74 94.75 92.38 2.1 4.7 Auction CCEAR 2008 - 2015 102.91 100.86 98.17 2.0 4.8 Auction CCEAR 2009 - 2016 118.11 114.79 112.68 2.9 4.8 Wholesale Concessionaires State of Paraná 135.71 141.85 142.56 (4.3) (4.8) 22 9M10 Earnings Results 7.2 Main Operational and Financial Indicators September 30, 2010 Generation COPEL GET power plants 18 (17 hydro and 1 thermal) Power plants in which COPEL holds an interest 07 (5 hydro, 1 thermal and 1 wind power) Total installed capacity of COPEL GET 4,550 MW Installed capacity of COPEL s Corporate Partnerships (1) 610 MW Automated and remote-controlled power plants of COPEL GET 16 Automated and remote-controlled power plants of COPEL s corporate partnerships 03 COPEL GET s step-up substations 14 (automated and remote-controlled) Transmission Transmission lines 1,913 km Number of substations 30 (100% automated) Installed capacity of substations 10,302 MVA Distribution (up to 138 kV) Distribution networks and lines 181,367 km Number of substations 351 (100% automated) Installed capacity of substations 9,567 MVA Number of municipalities served 393 Number of localities served 1,115 Number of captive customers 3,671,262 DEC (outage duration per customer, in hours and hundredths of an hour) 8.19 FEC (outage frequency per customer) 9.02 times Telecommunication Optical cable main ring 6,026 km Self-sustained optical cable 10,677 km Number of cities served 233 Number of customers 877 Administration Number of employees (wholly owned subsidiaries) 8,950 COPEL Geração e Transmissão 1,680 COPEL Distribuição 6,785 COPEL Telecomunicações 485 Customer per distribution employee 548 Financial Book Value per Share R$ 34.43 per share EBITDA R$ 1,044.3 million Liquidity (Current Ratio) 1.7 Note: (1) Proportional to the capital stake. 23 9M10 Earnings Results 7.3 Conference Call for the 3 rd Quarter of 2010 Presentation by Ronald Thadeu Ravedutti, CEO, with the participation of Rafael Iatauro, CFO and IRO. Date: Wednesday, November 10, 2010. Time: 1:30 p.m. (US EST) Telephone: (+1) 516 300-1066 Code: COPEL With simultaneous English translation. Live web cast of the conference call will be available on www.copel.com/ir Please connect 15 minutes prior to the call. Investor Relations COPEL ri@copel.com Telephone: Fax: +55 (41) 3222-2027 +55 (41) 3331-2849 Statements contained in this press release may contain forward-looking information that reflects management s current view and estimates of future economic circumstances, industry conditions, company performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. 24 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 10, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
